Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Dec 2020 has been entered.
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 21 December 2020.
Claims 1-8, 11-16, 18, 21-25 are pending. Claims 1, 13, 24 are amended. Claims 25 is new. Claims 9, 10, 17, 19-20 are cancelled.
Drawing objections with regards to Fig. 4 are withdrawn in light of replacement drawing.
Objection to claim 24 is withdrawn in light of the amendments to the claims.
Claim Objections
Claim 11 objected to because of the following informalities:  in claim 11 line 1 “The semiconductor processing system of claim 10” should read as “The semiconductor processing system of claim [[10]]1” since claim 10 has been cancelled in the current claim amendments.  Appropriate correction is required. 
Claim 25 is objected to because of the following informalities: in claim 25 line 1-3 “wherein the mixing manifold is characterized by a planar surface at each of the first end of the mixing manifold and the second end of the mixing manifold” should read as “wherein the mixing manifold is characterized by a planar surface at each of [[the]] a first end of the mixing manifold and [[the]] a second end of the mixing manifold” since this is the first time in the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 25, limitation “wherein the mixing manifold at the first end of the mixing manifold is characterized by an outer diameter greater than the outer diameter at the 
Claim 1 (and depending claims 2-8, 11-12, 21-25), 13 (and depending claims 14-18) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, in line 11-13 limitation “wherein the mixing manifold is characterized by an inlet at the first end having a diameter greater than or equal to an external diameter of the third channel; and a mixing manifold coupled between the adapter and the processing chamber” is unclear and confusing where the mixing manifold is disposed with respect to the adapter and the processing chamber. More specifically, it is unclear, in light of Fig. 4 of the instant application, how the mixing manifold 440 can have “an inlet at the first end” (i.e. first end 426 of the adapter 430 which is understood to be a top end) and also be disposed between the adapter and the processing chamber. A mixing manifold 440 disposed between the adapter 430 and the processing chamber 405 would necessarily be disposed at a second end or bottom end of the adapter 430 in light of Fig. 4. Thus it is unclear how the mixing manifold 440 can be disposed both at a first end 426 (i.e. top end) of an adapter 430 and at a second end 427 or bottom end of the adapter 430. Further it is unclear whether the first recited “the mixing manifold is characterized by an inlet” is a different manifold than “a mixing manifold coupled 
For the purpose of examination, the above discussed claim limitation shall be interpreted in light of Fig. 4 and paragraph [0006],[0052]-[0054] of the instant application as “, wherein the mixing manifold is characterized by an inlet at the second end and having a diameter greater than or equal to an external diameter of the third channel.” 
In light of the above, depending claims 2-8, 11-12, 21-25 are also rejected at least due to dependency on rejected claim 1.
Regarding claim 13
For the purpose of examination, the above discussed claim limitation shall be interpreted in light of Fig. 4 and paragraph [0006],[0052]-[0054] of the instant application as  , the mixing manifold defines at the second end a recess characterized by an outer diameter greater than or equal to an external diameter of the third channel;”.
In light of the above, depending claims 14-18 are also rejected at least due to dependency on rejected claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 12, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”)  in view of Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”).
Regarding claim 1, see claim interpretation as discussed in detail in U.S.C. 112(b) rejections above, Ingle teaches a semiconductor processing system (process system section, 300, Fig. 3A, paragraph [0047]) comprising:
A processing chamber (processing chamber, Fig. 3A and paragraph [0047]);
a remote plasma unit (RPS 301, Fig. 3A) coupled with the processing chamber (processing chamber) (Fig. 3A and paragraph  [0047]); and
an adapter (comprising inlet assembly 305c, Fig. 3C) coupled with the remote plasma unit (RPS 301, Fig. 3C) (paragraph [0065]), wherein the adapter comprises a first end (i.e. a top portion of 305c) and a second end (bottom of portion of 305c which ends at the beginning of lower mixing region 310, Fig. 3C) opposite the first end (top portion of 305c),
wherein the adapter defines an exit from a second channel (comprising 308b, Fig. 3C) at the second end (bottom of portion of 305c which ends at the beginning of lower mixing region 310),
a mixing manifold (comprising lower mixing region 310, Fig .3C) coupled between the adapter (305c, Fig. 3A and 3C) and the processing chamber (Fig. 3A) (paragraph [0065]);
wherein the mixing manifold (comprising lower mixing region 310, Fig. 3C) is characterized by an inlet (see annotated Fig. 3C below) at the second end (of the adapter);
See annotated Fig. 3C of Ingle below.

    PNG
    media_image1.png
    630
    898
    media_image1.png
    Greyscale

Ingle does not explicitly teach wherein the adapter defines a central channel through the adapter, wherein the second channel extends circumferentially about the central channel, wherein the adapter defines an exit from a third channel at the second end of the adapter, wherein the third channel extends circumferentially about the second channel, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter; wherein the inlet of the mixing manifold has a diameter greater than or equal to an external diameter of the third channel.
However, Ingle further teaches that the adapter (305, Fig. 3A and 3C) may include two or more distinct channels (paragraph [0047]).
Further, Zhiyin teaches a semiconductor processing apparatus including an adapter (comprising concentric central galleries 22, 23, 24, Fig. 2) that defines a central channel (comprising 22, Fig. 2) through the adapter wherein a second channel (comprising 23, Fig. 2) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adapter (Ingle: comprising the upper portion of 305c which includes 308b, Fig. 3C) of Ingle to have a concentric gas channel supply configuration such that the adapter includes a central channel through the adapter, wherein the second channel extends circumferentially about the central channel, and to further add a third channel such that the adapter defines an exit from the third channel at the second end of the adapter, wherein the third channel extends circumferentially about the second channel, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter in view of teachings of Zhiyin as a known suitable alternative configuration of an adapter/gas supply configuration of a semiconductor processing system which would separately/individually supply gas into the semiconductor processing apparatus (Zhiyin: paragraph [0023], [0027]).
Regarding limitation “wherein the mixing manifold is characterized by an inlet at the second end having a diameter great than or equal to an external diameter of the third channel,” Ingle further teaches that the mixing manifold (310, Fig. 3C) has an inlet with a diameter that is greater than the diameter of channels 308b and 306b (Fig. 3C) to enable receiving the gases from the channels and mixing/initially interact in the manifold (310, Fig. 3C) before reaching a gas supply region 358, Fig. 3A) (paragraph [0065]).
Further, Hinckley teaches that the dimensions of the portions of the mixing manifold (comprising 400, Fig. 4A) may vary by use, design necessity, flow rate requirements, and other factors for optimum performance (paragraph [0062]). Additionally, Hinckley teaches that the mixing manifold (i.e. funnel mixing tube) design/dimensions may be modified to obtain desired mixing properties (paragraph [0068]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the mixing manifold (Ingle: 310, Fig. 3C) inlet recess with respect to the external diameter of the third channel in view of teachings of Ingle  and Hinckley in the apparatus of Ingle in view of Zhiyin to ensure that the gas supplied from the outermost third channel is effectively supplied and received into the mixing manifold located at the second end of the adapter and to optimize the initial interaction/mixing of the gases in a semiconductor processing system before supplying the gases into the processing chamber (Ingle: paragraph [0065]; Hinckley: paragraph [0062],[0068]). (In other words, one of ordinary skill in the art would want to select a size/diameter of the inlet of the mixing manifold to be large enough to receive the gas supplied from the central channel, second channel, and third channel for suitable mixing of the gases from the three channels before supply into the processing chamber. Furthermore, Hinckley teaches that the dimensions of a mixing manifold may be varied or optimized depending on use, design necessity and flow rate requirements (paragraph [0062]), and further teaches that the dimensions/design of the mixing manifold is a result effective variable which would affect mixing properties (paragraph [0068]).
Regarding claim 2
Regarding claim 3, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1 and 2 as applied above but do not explicitly teach wherein the adapter further defines a first port located at an exterior of the adapter, and configured to provide fluid access to the second channel.
However, Zhyin further teaches a first port (comprising gas inlet 2, Fig. 1 -3, paragraph [0023]) located at an exterior of the adapter (comprising 22, 23, 24, Fig. 2) and configured to provide fluid access to the second channel (comprising 23, Fig. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first port located at an exterior of the adapter and configured to provide fluid access to the second channel in view of teachings of Zhiyin in the apparatus of Ingle in view of Zhiyin and Hinckley as a known suitable alternative configuration of a gas supply system which would enable separately/individually supplying gas to the second channel to be distributed into the semiconductor processing system for substrate processing.
Regarding claim 4, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1 and 2 as applied above including a third channel (Zhiyin: comprising 24, Fig. 2) and Zhiyin further teaches wherein the third channel (24, Fig. 2) comprises a second annular channel (as can be understood from Fig. 2 and 3) extending at least partially through a vertical cross-section of the adapter (comprising 22, 23, 24, Fig. 2 and 3) and wherein the third channel (24, Fig. 2) is defined about the second channel (comprising 23, Fig. 2 and 3, paragraph [0027]).
Regarding claim 5 and 23, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1, 2, 3, and 4 as applied above including a third channel (Zhiyin: 23, Fig. 2) but does not explicitly teach wherein the adapter further defines a second port located at an exterior of the adapter, and configured to provide fluid access to the third channel.
However, Zhiyin further teaches a second port (comprising inlet 3, Fig. 1-3) located at an exterior of the adapter, and configured to provide fluid access to the third channel (comprising 24, Fig. 2)(paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second port located at an exterior of the adapter and configured to provide fluid access to the third channel in view of teachings of Zhiyin in the apparatus of Ingle in view of Zhiyin and Hinckley as a known suitable alternative configuration of a gas supply system which would enable separately/individually supplying gas to the third channel to be distributed into the semiconductor processing system for substrate processing.
Regarding claim 6, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1, 2, 3, and 4 as applied above including a central channel (Zhiyin: 22, Fig. 2), second channel (Zhiyin: 23, Fig. 2), third channel (Zhiyin: 24, Fig. 2) and further teaches that the central channel, second channel, and third channel are concentrically aligned (Zhiyin: Fig. 1-3, paragraph [0027]).
Regarding claim 11 and 12, Ingle in view of Zhiyin and Hinckley as applied above teach all of the limitations of claims 1 as applied above but do not explicitly teach, with regards to claim 11, wherein the inlet of the mixing manifold transitions to a tapered section of the mixing manifold, and with regards to claim 12, wherein the tapered section of the mixing manifold transitions to a flared section of the mixing manifold extending to an outlet of the mixing manifold.
However, Hinckley teaches a semiconductor processing system (abstract, Fig.1) and further teaches, with regards to claim 11, a mixing manifold (comprising mixing apparatus 400, Fig. 4A-4C, paragraph [0060]-[0069]) wherein the inlet (403, Fig. 4A and 4C, paragraph [0063]) of the mixing manifold (400, Fig. 4A-4C) transitions to a tapered section (comprising first portion 402, Fig. 4A and 4C, paragraph [0063]).  Additionally, with regards to claim 12
Furthermore, Hinckley teaches that such a mixing manifold can be easy to manufacture and also decrease process variance (paragraph [0067]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace/modify the mixing manifold (Ingle: 310, Fig. 3C) to have an inlet which transitions to a tapered section of the mixing manifold (i.e. claim 11 limitations) and wherein the tapered section of the mixing manifold transitions to a flared section of the mixing manifold extending to an outlet of the mixing manifold (i.e. claim 12 limitations) in view of teachings of Hinckley in the apparatus of Ingle in view of Zhiyin and Hinckley as a known suitable alternative configuration of a mixing manifold which would enable ease of manufacture of the mixing manifold, enable mixing of process gases, and decrease process variance (Hinckley: paragraph [0067]).
Regarding claim 24, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1, 3, 23 as applied above including a first port (Zhiyin: 2, Fig. 1-3) and a second port (Zhiyin: 3, Fig. 1-3) and Zhiyin further teaches wherein the first port (2, Fig. 2-3) is vertically offset from the second port (3, Fig. 2-3).
Regarding claim 25, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1 above and Ingle further teaches that the mixing manifold (comprising 310, Fig. 3C) has a planar surface at a first end (i.e. top end) of the mixing manifold and a second end (i.e. bottom end) of the mixing manifold (comprising 310, Fig. 3C) wherein the mixing manifold at the first end of the mixing manifold is characterized by an outer diameter greater than the outer diameter at the second end of the mixing manifold. See annotated Fig. 3C of Ingle below. Additionally, Hinckley teaches that the dimensions of the portions of the mixing manifold (comprising 400, Fig. 4A) may vary by use, design necessity, flow rate requirements, and other factors for optimum performance (paragraph [0062]). Further, Hinckley teaches that the mixing manifold (i.e. funnel mixing tube) design may be modified to obtain desired mixing properties (paragraph [0068]). [Examiner additionally notes that Hinckley teaches a mixing manifold 

    PNG
    media_image2.png
    807
    889
    media_image2.png
    Greyscale

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”)  in view of Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”) as applied to 1-6, 11, 12, 23, 24, 25 and further in view of Janakiraman et al. (US 6,387,207 B1 hereinafter “Janakiraman”).
Regarding claim 7 and 8, Ingle in view of Zhiyin and Hinckley teaches all of the limitations of claim 1 as applied above including a remote plasma unit (Ingle: RPS 301, Fig. 3A, paragraph [0047]) and an adapter (Ingle: comprising inlet assembly 305c, Fig. 3C as modified by teachings of Zhiyin in claim 1), but does not explicitly teach with regards to claim 7, an isolator coupled between the adapter and the remote plasma unit and with regards to claim 8, wherein the isolator comprises a ceramic.
However, Janakirman teaches a semiconductor processing system (abstract, Fig. 1A) comprising a ceramic isolator (66, Fig. 1A) coupled between the remote plasma unit (comprising 60, Fig. 1A) and a gas inlet assembly/adapter (comprising mixing device 70, Fig. 1A) to minimize potential for a secondary plasma to form in the lid assembly of a process chamber (15b, Fig. 1A) (col 6 line 66-col 7 line 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an isolator coupled between the remote plasma unit and an adapter/gas inlet assembly to the process chamber (with regards to claim 7) and configure the isolator to be ceramic (with regards to claim 8) in view of teachings of Janakirman in the apparatus of Ingle in view of Zhiyin to enable minimizing potential for a secondary plasma/unwanted plasma to form in a process chamber lid assembly (col 6 line 66-col 7 line 8).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”)  in view of Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”) as applied to 1-6, 11, 12, 23, 24, 25 and further in view of Lubomirsky et al.  (US 2014/0227881 A1 hereinafter “Lubomirsky”).
Regarding claim 21
However, Lubomirsky teaches a semiconductor processing apparatus (abstract, Fig. 6) including a diffuser (comprising blocker 602 comprising a mesh screen or device configured to suppress back-flowing, Fig. 6) coupled between an adapter (comprising piping 605, Fig. 6) and a mixing manifold (comprising mixing region 611, Fig. 6, paragraph [0083]). Lubomirsky further teaches that such a configuration would enable suppressing back flowing plasma/gas to protect upstream components (paragraph [0084]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffuser coupled between the adapter and the mixing manifold in view of teachings of Lubomirsky in the apparatus of Ingle in view of Zhiyin as a known suitable alternative configuration of a gas supply system which enable preventing of back flow of gases toward upstream components (Lubomirksy: paragraph [0084]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”)  in view of Zhiyin (US 2010/0263588 A1), Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”), and Lubomirsky et al.  (US 2014/0227881 A1 hereinafter “Lubomirsky”) as applied to claim 21 above and further in view of Moslehi et al. (US 5,453,124 hereinafter “Moslehi”).
Regarding claim 22, Ingle in view of Zhiyin and Lubomirsky teach all of the limitations of claim 21 above but do not explicitly teach wherein the diffuser maintains the central channel of the adapter, the second channel of the adapter, and the third channel of the adapter fluidly isolated through the diffuser.
However, Moslehi teaches a semiconductor processing apparatus comprising an adapter (comprising conduits 36, 40, 44, Fig. 1) having a diffuser (comprising showerhead plate 18, Fig. 1) coupled to a gas outlet end of the adapter and wherein the diffuser (18, Fig. 1) maintains the central channel of the adapter (comprising 36 and 34, Fig. 1), the second channel of the adapter (comprising 40 and 38, Fig. 1), and the third channel of the adapter (comprising 44 and 42, Fig. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the diffuser to maintain the central channel of the adapter, the second channel of the adapter, and the third channel of the adapter fluidly isolated through the diffuser in view of teachings of Moslehi in the apparatus of Ingle in view of Zhiyin and Lubomirsky as a known suitable alternative configuration of a diffuser which would enable diffusing gas from the adapter in separate areas or zones for uniform substrate processing.
Claim(s) 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0082197 A1 hereinafter “Yang”) in view of Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”) ,  Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”).
Regarding claim 13, see claim interpretation as discussed in detail in U.S.C. 112(b) rejections above, Yang teaches a semiconductor processing system (abstract, Fig. 1-2, 4) comprising:
A remote plasma unit (comprising 404, Fig. 4, paragraph [0042]; not shown in Fig. 1, paragraph [0028]) (paragraph [0023]);
An adapter (comprising upper portion of 116, Fig. 1, see annotated Fig. 1 below) coupled with the remote plasma unit (paragraph [0028]), wherein the adapter comprises a first end (i.e. upper end) and a second end (i.e. lower end) opposite the first end, wherein the adapter defines a central channel (comprising upper portion of 116, Fig. 1);
A processing chamber comprising:
A gasbox (unlabeled plate above lid 106, Fig. 1) defining a central channel (comprising a lower portion of 116, Fig. 1),
A blocker plate (comprising lid 106, Fig. 1 and 2) coupled (at an upper flange area) with the gasbox (unlabeled plate above lid 106, Fig. 1 and 2) at a second (lower surface) of the gasbox opposite a first (upper surface) of the gasbox, wherein the blocker plate defines a plurality of apertures (holes not shown in Fig. 1) through the blocker plate (paragraph [0029]),
A faceplate (comprising ion suppressor 110, Fig. 1) coupled with the blocker plate (106, Fig. 1 and 2) at a first surface (upper surface) of the faceplate (110, Fig. 1 and 2), and
An ion suppression element (comprising showerhead 104, Fig. 1 and 2, paragraph [0026] discloses that showerhead 104 contributes to ion suppression) coupled with the faceplate (110, Fig. 1) at a second surface (i.e. lower surface) of the faceplate (110, Fig. 1) opposite the first surface (i.e. upper surface) of the faceplate (110, Fig. 1).
See annotated Fig. 1 of Yang below

    PNG
    media_image3.png
    687
    1175
    media_image3.png
    Greyscale

Yang does not explicitly teach wherein the adapter defines an exit from a second channel at the second end, wherein the adapter defines an exit from a third channel at the second end of the adapter, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter; a mixing manifold coupled with the second end of the adapter; and wherein the mixing manifold is coupled with a first surface (upper surface) of the gasbox; wherein the mixing manifold defines at the second end (of the adapter), a recess characterized by an outer diameter greater than or equal to an external diameter of the third channel.
However, Ingle teaches a semiconductor processing system (process system section, 300, Fig. 3A, paragraph [0047]) including a mixing manifold (comprising lower mixing region 310, Fig .3C) coupled between the adapter (comprising upper portion of 305c including 308b and 306b, Fig. 3A and 3C) and the processing chamber (Fig. 3A), wherein the mixing manifold (comprising 310 Fig. 3C) is coupled with a first surface (i.e. upper surface) of the gasbox (see annotated Fig. 3A of Ingle below. The upper dotted circled area indicates the location of the adapter shown in Fig. 3C. Since Fig. 3C shows that the mixing manifold 310 is coupled to a lower end of the adapter 305c, the mixing manifold would be located in a region below the upper dotted circle shown in Fig. 3A and that region is coupled to an upper/first surface of the gasbox as shown in annotated Fig. 3A below). Ingle further teaches that the mixing manifold (comprising lower mixing region 310, Fig. 3C) enables initial mixing/interaction of process gases before reaching gas supply region (358, Fig. 3A)(paragraph [0065]).

    PNG
    media_image4.png
    724
    1303
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mixing manifold coupled with the second end (i.e. lower end) of the adapter and wherein the mixing manifold is coupled with a first surface (upper surface) of the gasbox in view of teachings of Ingle in the apparatus of Yang as a known suitable alternative configuration of a substrate processing system which would enable initial mixing of gases prior to being supplied into the processing chamber (Ingle: paragraph [0065]).
Yang in view of Ingle as applied above do not explicitly teach wherein the adapter defines an exit from a second channel at the second end, wherein the adapter defines an exit from a third channel at the second end of the adapter, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter.
However, Zhiyin teaches a substrate processing apparatus including an adapter (comprising galleries 22, 23, 24, Fig. 2) defining an exit from a second channel (comprising gallery 23, Fig. 2) at a lower/second end, wherein the adapter defines an exit from a third (comprising 24, Fig. 2) channel at the lower/second end of the adapter, and wherein the central channel (comprising 22, Fig. 2), the second channel (comprising 23, Fig. 2), and the third 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adapter (Yang: see annotated Fig. 1) to include an exit from a second channel formed at a second/lower end of the adapter, an exit from a third channel formed at a second/lower end of the adapter and configuring the central channel, second channel, and third channel to be fluidly isolated from one another within the adapter in view of teachings of Zhiyin in the apparatus of Yang in view of Ingle as a known suitable alternative configuration of a gas supply mechanism/adapter that would enable individually/separately supplying different process gases into a process chamber (Zhiyin: paragraph [0023],[0027]).
Regarding limitation “wherein the mixing manifold defines at the second end a recess characterized by an outer diameter greater than or equal to an external diameter of the third channel,” outer diameter is interpreted to be a larger diameter or diameter which extends further outwards than another part of a recess which may have a varying diameter or shape, in light of Fig. 4 of the instant application. Ingle further teaches that the mixing manifold (310, Fig. 3C) has an inlet with a diameter that is greater than the diameter of channels 308b and 306b (Fig. 3C) to enable receiving the gases from the channels and mixing/initially interact in the manifold (310, Fig. 3C) before reaching a gas supply region 358, Fig. 3A) (paragraph [0065]).
Further, Hinckley teaches a mixing manifold (comprising 400, Fig. 4A) having a recess (comprising first portion 402, Fig. 4A) at an inlet end (i.e. top end) of the mixing manifold. Hinckley further teaches that the dimensions of the portions of the mixing manifold may vary by use, design necessity, flow rate requirements, and other factors for optimum performance 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the mixing manifold (Ingle: 310, Fig. 3C) inlet recess with respect to the external diameter of the third channel in view of teachings of Ingle  and Hinckley in the apparatus of Yang in view of Ingle and Zhiyin to ensure that the gas supplied from the outermost third channel is effectively supplied and received into the mixing manifold located at the second end of the adapter and to optimize the initial interaction/mixing of the gases in a semiconductor processing system before supplying the gases into the processing chamber (Hinckley: paragraph [0062],[0068]). (In other words, one of ordinary skill in the art would want to select a size/diameter of the inlet of the mixing manifold to be large enough to receive the gas supplied from the central channel, second channel, and third channel for suitable mixing of the gases from the three channels before supply into the processing chamber. Furthermore, Hinckley teaches that the dimensions of a mixing manifold may be varied or adjusted or optimized depending on use, design necessity and flow rate requirements (paragraph [0062]), and further teaches that the dimensions/design of the mixing manifold is a result effective variable which would affect mixing properties (paragraph [0068]).
Regarding claim 15, Yang further teaches wherein the gasbox defines a first volume (comprising 120, Fig. 1 and 2) from above and the blocker plate (106, Fig. 1 and 2) defines the first volume along an external diameter of the first volume and from below, and wherein the faceplate (comprising 110, Fig. 1) defines a second volume (124, Fig. 2) from above and along an external diameter of the second volume (124, Fig. 2), and wherein the ion suppression element (104, Fig. 1 and 2) defines the second volume (124, Fig. 2).
Regarding claim 18.
Claim(s) 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US 2015/0221479 A1 hereinafter “Chen ‘479”) in view of Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”), Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”).
Regarding claim 13, see claim interpretation as discussed in detail in U.S.C. 112(b) rejections above, Chen ‘479 a semiconductor processing system (hybrid plasma processing system, abstract, Fig. 1 and 2) comprising:
a remote plasma unit (comprising remote plasma source 114, Fig. 1, paragraph [0020],[0023]); and
an adapter (comprising upper portion of gas inlet 116 and 107, Fig. 1, paragraph [0023],[0035]) coupled with the remote plasma unit (comprising 114, Fig. 1), wherein the adapter comprises a first end (i.e. upper end) and a second end (i.e. lower end) opposite the first end;
a processing chamber (100, Fig. 1 and 2, paragraph [0033]) comprising:
a gasbox (see annotated Fig. 1 below)  defining a central channel (i.e. a region where 107 and 116 is inserted into the top of the chamber),
a blocker plate (comprising lid 106, Fig. 1 and 2) coupled (via a peripheral flange as shown in Fig. 1) with the gasbox at a second surface (i.e. lower surface) opposite a first surface (i.e. upper surface) of the gasbox, wherein the blocker plate defines a plurality of apertures (through holes 115, Fig. 1) through the blocker plate (106, Fig. 1, paragraph [0025]),
a faceplate (interpreted broadly as a thin flat object) (comprising isolator 108, Fig. 1) coupled with the blocker plate (comprising lid 106, Fig. 1 and 2) at a first surface (i.e. top surface) of the faceplate (108, Fig. 1) (paragraph [0021++]),
and an ion suppression element (comprising 110, Fig. 1) coupled with the faceplate (108, Fig. 1) at a second surface (i.e. bottom surface) of the faceplate opposite the first surface of the faceplate (paragraph [0021], [0030]).
See annotated Fig. 1 of Chen ‘479 below.

    PNG
    media_image5.png
    696
    843
    media_image5.png
    Greyscale

Chen ‘479 does not explicitly teach wherein the adapter defines an exit from a second channel at the second end, wherein the adapter defines an exit from a third channel at the second end of the adapter, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter; a mixing manifold coupled with the second end of the adapter; and wherein the mixing manifold is coupled with a first surface (upper surface) of the gasbox.
However, Ingle teaches a semiconductor processing system (process system section, 300, Fig. 3A, paragraph [0047]) including a mixing manifold (comprising lower mixing region 310, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mixing manifold coupled with the second end (i.e. lower end) of the adapter and wherein the mixing manifold is coupled with a first surface (upper surface) of the gasbox in view of teachings of Ingle in the apparatus of Chen ‘479 as a known suitable alternative configuration of a substrate processing system which would enable initial mixing of gases (Ingle: paragraph [0065]).
Chen ‘479 in view of Ingle as applied above do not explicitly teach wherein the adapter defines an exit from a second channel at the second end, wherein the adapter defines an exit from a third channel at the second end of the adapter, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter.
However, Zhiyin teaches a substrate processing apparatus including an adapter (comprising galleries 22, 23, 24, Fig. 2) defining an exit from a second channel (comprising gallery 23, Fig. 2) at a lower/second end, wherein the adapter defines an exit from a third (comprising 24, Fig. 2) channel at the lower/second end of the adapter, and wherein the central 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adapter (Chen ‘479 see annotated Fig. 1) to include an exit from a second channel formed at a second/lower end of the adapter, an exit from a third channel formed at a second/lower end of the adapter and configuring the central channel, second channel, and third channel to be fluidly isolated from one another within the adapter in view of teachings of Zhiyin in the apparatus of Chen ‘479 in view of Ingle as a known suitable alternative configuration of a gas supply mechanism/adapter that would enable individually/separately supplying different process gases into a process chamber (Zhiyin: paragraph [0023],[0027]).
Regarding limitation “wherein the mixing manifold defines at the second end a recess characterized by an outer diameter greater than or equal to an external diameter of the third channel,” outer diameter is interpreted to be a larger diameter or diameter which extends further outwards than another part of a recess which may have a varying diameter or shape, in light of Fig. 4 of the instant application. Ingle further teaches that the mixing manifold (310, Fig. 3C) has an inlet with a diameter that is greater than the diameter of channels 308b and 306b (Fig. 3C) to enable receiving the gases from the channels and mixing/initially interact in the manifold (310, Fig. 3C) before reaching a gas supply region 358, Fig. 3A) (paragraph [0065]).
Further, Hinckley teaches a mixing manifold (comprising 400, Fig. 4A) having a recess (comprising first portion 402, Fig. 4A) at an inlet end (i.e. top end) of the mixing manifold. Hinckley further teaches that the dimensions of the portions of the mixing manifold may vary by 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the mixing manifold (Ingle: 310, Fig. 3C) inlet recess with respect to the external diameter of the third channel in view of teachings of Ingle  and Hinckley in the apparatus of Chen ‘479 in view of Ingle and Zhiyin to ensure that the gas supplied from the outermost third channel is effectively supplied and received into the mixing manifold located at the second end of the adapter and to optimize the initial interaction/mixing of the gases in a semiconductor processing system before supplying the gases into the processing chamber (Hinckley: paragraph [0062],[0068]). (In other words, one of ordinary skill in the art would want to select a size/diameter of the inlet of the mixing manifold to be large enough to receive the gas supplied from the central channel, second channel, and third channel for suitable mixing of the gases from the three channels before supply into the processing chamber. Furthermore, Hinckley teaches that the dimensions of a mixing manifold may be varied or adjusted or optimized depending on use, design necessity and flow rate requirements (paragraph [0062]), and further teaches that the dimensions/design of the mixing manifold is a result effective variable which would affect mixing properties (paragraph [0068]).
Regarding claim 16, Chen ‘479 further teaches wherein the gasbox, blocker plate (105, Fig. 1), faceplate (108, Fig. 1), and ion suppression element (110, Fig. 1) are directly coupled together (see annotated Fig. 1 above).
Regarding claim 18, Chen ‘479 further teaches wherein the ion suppression element (110, Fig. 1) is configured to limit or reduce ionic species delivered to a processing region (130, Fig. 1) of the processing chamber (paragraph [0022], [0027]-[0028],[0030]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0082197 A1 hereinafter “Yang”) in view of Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”), Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”) as applied to claims 13, 15, 18 above and further in view of Ronsse et al. (US 2003/0101938 A1 hereinafter “Ronsse”).
Regarding claim 14, Yang in view of Ingle, Zhiyin, and Hinckley as applied above teaches all of the limitations of claim 13 but does not explicitly teach a heater coupled externally to the gasbox about a mixing manifold coupled to the gas box.
However, Ronsse teaches a semiconductor processing system (integrated deposition system comprising chamber assembly 200, Fig. 6, abstract, paragraph [0071]) including a heater (comprising annular resistive heater 235, Fig. 6, paragraph [0090]) coupled externally (i.e. not on the vacuum side or coupled to the top portion and covered with plate 234 but not fully encompassed by the gasbox) to the gasbox (comprising lid 205, Fig. 6) about a mixing manifold (comprising central mixing block 262, Fig. 6) coupled to the gasbox (lid 105, Fig. 6 and 9) (paragraph [0087]- [0090]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heater coupled externally to the gasbox about a mixing manifold coupled to the gasbox in view of teachings of Ronsse in the apparatus of Yang in view of Ingle, Zhiyin, and Hinckley to enable temperature control (i.e. heating) of the top portion of the semiconductor processing system.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0221479 A1 hereinafter “Chen ‘479”) in view of Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”) and Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”) as applied to claims 13, 16, 18 above and further in view of Ronsse et al. (US 2003/0101938 A1 hereinafter “Ronsse”).
Regarding claim 14, Chen ‘479 view of Ingle, Zhiyin, and Hinckley as applied above teaches all of the limitations of claim 13 but does not explicitly teach a heater coupled externally to the gasbox about a mixing manifold coupled to the gas box.
However, Ronsse teaches a semiconductor processing system (integrated deposition system comprising chamber assembly 200, Fig. 6, abstract, paragraph [0071]) including a heater (comprising annular resistive heater 235, Fig. 6, paragraph [0090]) coupled externally (i.e. not on the vacuum side or coupled to the top portion and covered with plate 234 but not fully encompassed by the gasbox) to the gasbox (comprising lid 205, Fig. 6) about a mixing manifold (comprising central mixing block 262, Fig. 6) coupled to the gasbox (lid 105, Fig. 6 and 9) (paragraph [0087]- [0090]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heater coupled externally to the gasbox about a mixing manifold coupled to the gasbox in view of teachings of Ronsse in the apparatus of Chen ‘479 in view of Ingle, Zhiyin, and Hinckley to enable temperature control (i.e. heating) of the top portion of the semiconductor processing system.
Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
Applicant argues (remarks page 8) regarding claim 1 and 13 that neither Zhiyin nor the other cited references teach with respect to claim 1, “a mixing manifold is characterized by an inlet at the first end having a diameter greater than or equal to an external diameter of the third channel” and does not teach with respect to claim 13, “wherein the mixing manifold defines at the first end a recess characterized by an outer diameter greater than or equal to an external diameter of the third channel.” Applicant further argues that the examiner has provided no indication how the externally attached outer channel of Zhiyin could reasonably be 
Examiner responds regarding claim 1 and 13 that the rejection has been modified as necessitated by Applicant’s amendments. See also U.S.C. 112(b) rejection of claims 1 and 13 and accompanying claim interpretation. Currently, claim 1 is rejected as being unpatentable over Ingle in view of Zhiyin and Hinckley as discussed in detail in claims rejections above. Currently, claim 13 is rejected as being unpatentable over Yang in view of Ingle, Zhiyin and Hinckley and additionally over Chen ‘479 in view of Ingle, Zhiyin and Hinckley as discussed in detail in claims rejections above. With respect to amended claim limitation regarding the diameter of the manifold, Ingle already teaches that a diameter of the inlet of manifold 310 (Fig. 3C) is larger than an external diameter of the channels (306b or 308b, Fig. 3). Furthermore, Hinckley teaches that the dimensions of portions of a mixing manifold are result-effective variables that can be varied/optimized to obtain the desired mixing properties or performance (paragraph [0062],[0068]). It would be obvious to optimize or select a dimension/diameter of the inlet of the mixing manifold with respect to the external diameter of the third channel to be large enough to ensure that the gas supplied from the outermost third channel is effectively supplied and received into the mixing manifold located at the second end of the adapter and to optimize the initial interaction/mixing of the gases in a semiconductor processing system before supplying the gases into the processing chamber (Hinckley: paragraph [0062],[0068]).
Regarding Applicant’s argument that “the examiner has provided no indication how the externally attached outer channel of Zhiyin could reasonably be characterized by a diameter less than or equal to that of the internally contained central channel,” examiner notes that “a diameter less than or equal to that of the internally contained central channel” is not commensurate with the claims. Furthermore, Zhiyin is cited to teach the central, second and third channels as required by claim 1 and 13. Zhiyin is not cited to teach the mixing manifold.
In light of the above, independent claims 1 and 13 are rejected. 
Additionally, the dependent claims 2-8, 11-12, 14-16, 18, 21-25 are also rejected, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooyama et al. (JP-63057775 referring to English Machine Translation) teaches an adapter (comprising nozzle 20, 30, 40, Fig. 1) comprising a first end (i.e. upper end) and a second end (i.e. lower end) opposite the first end, wherein the adapter defines a central channel (comprising nozzle 20 and reservoir 22, Fig. 1) through the adapter, wherein the adapter defines an exit from a second channel (comprising second nozzle 30, Fig. 1) at the second end (i.e. lower end), wherein the adapter defines an exit from a third channel (comprising third nozzle 40, Fig. 1) at the second end (i.e. lower end) of the adapter, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter (as understood from Fig. 1) (page 3 line 102- page 3 line 116).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREEN CHAN/Examiner, Art Unit 1716 


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716